Citation Nr: 0611110	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for panic attacks and depression.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and served in the Army Reserves from August 1985 to October 
1986 with various periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board has twice remanded this case to the RO for further 
development and consideration, initially in August 2003 and 
more recently in August 2005.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran's current bilateral hearing loss is 
causally related to his military service.

2.  In an August 1997 unappealed rating decision, the RO 
denied service connection for panic attacks and depression; 
the additional evidence submitted or otherwise obtained since 
that decision is merely cumulative of evidence already of 
record and/or does not raise a reasonable possibility of 
substantiating this claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.385 (2005).

2.  The August 1997 RO decision denying service connection 
for panic attacks and depression is final; new and material 
evidence has not been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws and regulations generally pertaining to the 
issues on appeal.  The Board will then move on to an analysis 
of the issues.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

It should be noted that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  Nothing in 
the VCAA shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.

In this case, the RO received the veteran's petition to 
reopen his claim for service connection for panic attacks and 
depression on August 29, 2001.  For claims to reopen received 
on or after August 29, 2001, which is the situation here, VA 
must provide limited assistance.  VA has a duty to request 
records from Federal and 
non-Federal agency sources if reasonably identified by the 
claimant.  38 C.F.R. § 3.159(c)(1), (2), (3) (2005).  This is 
a change from pre-VCAA procedures that required a claimant to 
first submit new and material evidence sufficient to reopen a 
claim before VA could assist in developing additional 
evidence to substantiate it.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); but see Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA is not required to provide an examination or obtain a 
medical opinion to create new evidence that may or may not be 
material.  38 C.F.R. § 3.159(c)(4)(iii) (2005).

The RO sent the veteran VCAA notice, applicable to both 
issues on appeal, in a November 2001 letter.  But in August 
2003, the Board remanded the case, finding that the duty to 
assist provisions in 38 C.F.R. § 3.159(c)(1)-(3) had not been 
applied to the veteran's petition to reopen.  The RO also had 
failed to inform him of an amendment governing the 
determination of whether new and material evidence has been 
submitted.  See 38 C.F.R. § 3.156(a) (2005).  On remand, the 
RO sent him additional VCAA letters in January and September 
2004.  Unfortunately, however, both of those letters still 
failed to inform him of the new duty to assist provisions 
applicable to claims to reopen, and of the new regulations 
defining what constitutes new and material evidence.  So the 
Board remanded the case for a second time in August 2005.

Later in August 2005, after receiving the case back from the 
Board, the RO sent the veteran another VCAA letter that 
complied with the Board's remand directive.  The August 2005 
letter not only summarizes the evidence needed to 
substantiate his service connection claim as the other 
letters had done, but also included the provisions of 38 
C.F.R. § 3.156 which apply to his petition to reopen.  The 
letter outlined the VA's duty to assist under 38 C.F.R. § 
3.159 and specified the information he was expected to 
provide.  It also stated he should "provide us with any 
additional evidence or information" that he may have 
pertaining to his claims.  Therefore, the four notice 
elements required under Pelegrini II have been met.

More recently, the U. S. Court of Appeals for Veterans Claims 
(Court) found that in cases for service connection, the VA 
must notify the claimant that, should service connection be 
awarded, a disability rating and an effective date for the 
award of benefits will be assigned.  Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 3, 
2006).  Here, the veteran was informed of the type of 
evidence needed to substantiate his claims (both for service 
connection and to reopen his previously denied claim for 
same), but he was not given notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided him on these latter two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claims, so 
any questions concerning the appropriate disability ratings 
or effective dates to be assigned are rendered moot.

The Court has also held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006).  In this particular case at hand, the 
veteran was first sent VCAA notice in November 2001, so 
before the March 2002 decision at issue.  But he was not 
provided the final, content-complying, VCAA notice until 
August 2005.  The Board finds, however, that this was 
nonprejudicial and, thus, as most harmless error.  He earlier 
had received VCAA notice before initially adjudicating his 
claim, albeit not totally compliant, and after the more 
recent notice in August 2005 the RO readjudicated his claim 
and issued an SSOC in December 2005 - considering all 
additional evidence that had been submitted since the initial 
rating decision in question, SOC, and any prior SSOCs.  This 
also was before the case was recertified to the Board.  
Therefore, notwithstanding Pelegrini II and Mayfied, deciding 
the appeal at this juncture is nonprejudicial.  See also 
Dingess, 2006 WL 519755, at *17.  



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims and has not identified any outstanding 
evidence.  Accordingly, the Board will address the merits of 
his claims.

Relevant Laws and Regulations

Service connection - in general

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Furthermore, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by ACDUTRA, or for 
disability resulting from injury incurred or aggravated 
during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. § 3.6 (2005).

In order to establish service connection, there must be:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz (Hz), in ISO units, is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108, 
however, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
the claim.

The Board again notes that there has been a regulatory change 
with respect to the definition of what constitutes new and 
material evidence - which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2005).  As mentioned above, the veteran's 
petition to reopen was received on August 29, 2001.  So the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

Entitlement to service connection for bilateral hearing loss

The report of the February 2005 VA audiology examination 
indicates that Hickson element (1), current disability, has 
been satisfied.  The examination report shows that for each 
ear the veteran's auditory threshold is 40 decibels or 
greater in more than one of the specified frequencies.  Thus, 
he has sufficient hearing impairment to be considered a 
disability for purposes of service connection.  See 38 C.F.R. 
§ 3.385 (2005).

As for Hickson element (2), incurrence in service, the 
veteran's service medical records (SMRs) are unremarkable for 
any indications of relevant complaints, treatment, or a 
diagnosis of hearing loss.  At his entrance examination in 
July 1968 and his separation examination in April 1970, his 
hearing was in the normal range in both ears.  And even when 
he reenlisted in August 1985, his hearing was 
still considered to be within normal limits in both ears.  
The SMRs show he complained of ringing in his ears (i.e., 
tinnitus) while on ACDUTRA in August 1986, but not of 
difficulty hearing.  The report of a VA examination in 
January 1987, only a few months after his military service 
ended in October 1986, states he had normal hearing with only 
a mild loss at 8000 Hz, which is not one of the relevant 
frequencies mentioned in § 3.385.  In fact, there is nothing 
in the record documenting hearing loss from 500 - 4000 Hz 
until the February 2005 report.  Because there is no clinical 
evidence that hearing loss existed during service, or even to 
a compensable degree within one year of separation, the Board 
finds that in-service disease is not demonstrated.

With respect to in-service injury, the veteran contends he 
sustained acoustic trauma from excessive noise exposure while 
a gunner in the Army artillery.  His Department of Defense 
Form 214 (DD Form 214) indicates his military occupational 
specialty (MOS) in service was illustrator.  His personnel 
records do not indicate he was a gunner as alleged or that he 
was assigned to any artillery posts.  If he had served as a 
gunner, it is certainly conceivable, indeed likely, that he 
would have experienced noise exposure of the type claimed.  
But even if the Board assumes for the sake of argument that 
he did serve in the artillery, despite the lack of 
corroborating evidence, an audiology test revealed his 
hearing was within normal limits at separation from service 
and, as mentioned, remained so for many more ensuing years.  
Also keep in mind that nearly all members of the military are 
exposed to loud noises and gunfire during their time 
in service, but not all veterans develop hearing loss 
disability for VA purposes as a consequence of that exposure.

Because hearing can deteriorate over a period of time, 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability even where hearing was within 
normal limits at separation from service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  If the record shows, for example, 
current hearing loss disability, acoustic trauma in service, 
and some degree of hearing loss in service, though still not 
meeting the requirements for a disability under 38 C.F.R. 
§ 3.385 at separation, service connection may be warranted.  
See Hensley v. Brown, 5 Vet. App. at 159.  Here, though, the 
veteran has a current disability, but acoustic trauma in 
service has not been confirmed.  Aside from this, not only 
was his hearing considered to be normal at separation, 
but audiometric readings actually show that he had better 
hearing at almost every frequency at separation than at 
entrance.  And again, aside from this, there still must be 
medical evidence satisfying Hickson element (3), linking his 
hearing loss to his military service - acoustic trauma in 
particular.

Concerning Hickson element (3), medical nexus, the medical 
records on file do not indicate the claimed condition is 
related to service.  In fact, the February 2005 
VA examination states that "it is unlikely . . . [the 
veteran's] hearing loss is causally related to military 
service, or any acoustic trauma that occurred during military 
service."  Basing this opinion on review of the claims file, 
the type of hearing loss the veteran has, and even the 
veteran's reported artillery history, the VA examiner stated 
that "the hearing loss pattern is relatively flat and is not 
what is typically seen from hearing loss in relationship to 
noise exposure."  So even best case scenario, the veteran's 
claim still fails.

The only evidence suggesting a nexus between the veteran's 
current hearing loss and his military service comes in the 
way of his own unsubstantiated allegations.  It is well 
established, however, that a layperson without medical 
training, such as the veteran, is not competent to provide 
nexus evidence; instead, this requires medical knowledge and 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (2005).  So Hickson 
element (3) has not been satisfied.

Furthermore, since, as mentioned, the record does not include 
medical documentation of hearing loss for VA purposes until 
February 2005, the statutory presumption pertaining to 
sensorineural hearing loss is not applicable in this case.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 
3.307, 3.309 (2005).



In summary, for the reasons and bases discussed, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  Accordingly, entitlement to the benefit sought 
is not warranted.  38 C.F.R. § 3.102 (2005); see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for panic attacks and depression.

The unappealed August 1997 rating decision that denied 
service connection for panic attacks and depression is final 
and binding on the veteran based on the evidence then of 
record.  Appellate review of an RO's rating decision is 
initiated by the filing of a notice of disagreement (NOD) by 
the claimant.  If the NOD is not filed within one year from 
the date of mailing of notice of the rating decision, 
the underlying decision "shall become final and the claim 
will not thereafter be reopened or allowed," except as 
otherwise provided.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).  In this case, the RO notified the 
veteran of the rating decision in August 1997.  And since he 
did not file an NOD in response within one year of the 
mailing of the notice, that rating decision became final and 
binding on him based on the evidence then of record.

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  So the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence (i.e., since August 1997) provides a basis for 
reopening this claim.

Evidence of record at the time of the August 1997 decision 
consisted of the veteran's SMRs, treatment reports from two 
VA Medical Centers in Pittsburgh, Pennsylvania - one on 
University Drive (University VAMC) and the other on Highland 
Drive (Highland VAMC), and a bill from The Good Samaritan 
Hospital.

The SMRs reveal that, in August 1986, while the veteran was 
on ACDUTRA, he was seen at The Good Samaritan Hospital for 
anxiety.  (Now, the veteran claims he thought he was having a 
heart attack at the time).  He was reportedly diagnosed with 
stress, hyperventilation syndrome, and lack of sleep.  The 
following day, he was seen at the University VAMC for chest 
tightness and received a diagnosis of anxiety.  He continued 
to receive periodic treatment there and, later in August 
1986, received a diagnosis of reactive hypoglycemia (low 
blood sugar level).  The evaluating physician stated the 
veteran's symptoms, which previously had been attributed to 
nervousness and anxiety, may be attributable to hypoglycemia 
instead.

The University VAMC records mention the veteran's history of 
anxiety and depression, but he provides differing dates of 
onset throughout these records.  In August 1986, he reported 
having an initial anxiety attack eight years prior 
(i.e., in 1976), and having had seven to eight additional 
attacks since 1984.  In January 1987, he said that his panic 
attacks started even earlier, in 1967 or 1968, but went 
untreated.  In February 1987, he said they began in 1985 and 
that he had no prior history of psychiatric problems.  The 
February 1987 physician diagnosed the veteran with dysthymic 
disorder and questioned whether his anxiety related symptoms 
were genuine.

In the Highland VAMC records, dating from November 1991 to 
October 1996, the veteran lists a variety of stressors in his 
life - including family, jobs, and military experiences, 
which he believes contributed to his feelings of anxiety, 
anger, and depression.  Here, he dates the beginning of his 
panic attacks to 1986 during ACDUTRA.  He reports that he was 
mistreated by his commanding officer who did not allow him to 
return to the hospital after his initial treatment for 
anxiety.  There are numerous records indicating his feelings 
of anger and victimization due to that incident.  He also 
states that in 1984, prior to his attacks during ACDUTRA, 
he entertained suicidal thoughts and attributed his feelings 
to the loss of his job and marriage.



While the RO acknowledged the veteran suffered panic attacks 
while on ACDUTRA, it denied service connection for panic 
attacks and depression in its August 1997 decision because 
the evidence showed the condition existed prior to service 
and there was no evidence it appreciably worsened as a result 
of service.  So, to reopen this claim, there must be evidence 
of record now at least suggesting this condition was incurred 
in or aggravated by service.

Over the course of the appeal, the veteran has submitted 
numerous duplicates of previously obtained medical records.  
Aside from these duplicates, the additional evidence 
submitted since the RO's August 1997 decision consists of his 
personnel file, recent VA treatment records and VA 
examinations, letters from treating physicians, private 
treatment records, and several statements from him.  Although 
these records are new, in the sense they were not previously 
before VA decision makers in August 1997, they still do not 
provide evidence, apart from the veteran's own testimony, 
that his condition was incurred in or aggravated by service.  
Thus, these records do not correct the deficiency in the 
evidence on file at the time of the RO's decision in August 
1997 - or even tend to in this regard.

The veteran's personnel file does not contain any information 
bearing directly or substantially on the issue at hand.  
There are two letters from treating physicians, one from a 
private doctor dated in April 1997 and one from a VA doctor 
dated in October 2003.  They describe the veteran's 
psychiatric condition, but do not provide information as to 
etiology or the date of onset of it.  Private medical 
records, dating from July 1992 to April 1998, discuss the 
veteran's medications, his suicide threat in October 1995, 
and unrelated medical issues such as neck and shoulder pain.  
Records from the University VAMC, dating from August 2000 to 
November 2001, include a diagnosis of depression and panic 
disorder, and discuss the veteran's current treatment, but 
again, they do not reveal any evidence linking his disability 
to service.  Medical evidence only showing current treatment 
for the conditions at issue is insufficient to reopen the 
claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).

The record also includes a VA examination report dated 
January 2005.  The examiner reviewed the entire claims file 
and summarizes the veteran's medical history in his report, 
including the statements he made concerning his anxiety 
symptoms and treatment in August 1986.  But the examiner 
concludes that, while it appears the veteran experienced a 
panic attack while on ACDUTRA, there is also evidence 
suggesting that his panic disorder and depression predated 
the episode in service.  The examiner went on to state that 
the "panic attacks at that time appear coincidental to the 
training itself and were more directly related to the stress 
in the veteran's life at the time rather than a direct result 
of the military training."  So this statement also fails to 
link the conditions diagnosed to service, as it points 
instead to other contemporaneous situational factors as the 
precipitant for the anxiety and depression.

In short, none of the medical evidence added to the record 
since August 1997 shows a causal relationship between the 
veteran's service in the military and any current 
symptomatology or diagnoses.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The only evidence suggesting that the veteran's current 
disability was incurred in or aggravated by his military 
service are statements made by him.  While the Board again 
concedes that he had panic attacks while on ACDUTRA, and that 
he may have been mistreated by his superior in the manner 
alleged, his statements are cumulative and redundant of 
similar contentions raised in the past, and therefore, are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."

Because there is still no competent medical evidence linking 
the veteran's panic attacks and depression to his military 
service, the additional evidence received since the RO's 
August 1997 decision does not raise a reasonable possibility 
of substantiating this claim.  See 38 C.F.R. § 3.156 (2005).  
It therefore is not both new and material, and his attempt to 
reopen this claim is unsuccessful.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

The petition to reopen the claim for service connection for 
panic attacks and depression is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


